Title: To James Madison from Samuel Tredwell, 24 February 1807
From: Tredwell, Samuel
To: Madison, James



Sir,
Collectors Office Edenton 24 Febray. 1807.

I have had the pleasure to receive your letter of the 8th. Int. respecting your Articles on Board the Brig Jacob Easton from Burdeaux which was lately cast away on the Coast of this State.
This Vessel came ashore in the district of Washington, and I have been informed that every thing was saved, that the Master had become the purchaser of the Goods and had carried them up to Newbern.  I have written to Mr. Hawks the Collector of Newbern on the Subject of your Articles, and enclosed him a copy of your Letter.  He I have no doubt will do every thing in his power towards recovering them, and if successful I have desired him to Ship them agreeably to your directions; and to draw on me for any expences he may be at for payment of Salvege Repurchase or any other.  As soon as I hear from Mr. Hawks I shall write to you again.  I am, with the greatest respect Sir, Your Obt. Servant,

Saml. Tredwell

